UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7375



KELVIN J. MILES,

                                             Petitioner - Appellant,

          versus


LLOYD WATERS, Warden, Maryland Correctional
Institution,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-02-2923-S)


Submitted:   October 18, 2002             Decided:   November 8, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kelvin J. Miles seeks to appeal the district court’s order

dismissing as successive his petition filed under 28 U.S.C. § 2254

(2000). We have reviewed the record and conclude that Miles has not

made a substantial showing of the denial of a constitutional right.

See Slack v. McDaniel, 529 U.S. 473, 484 (2000).     Accordingly, we

deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.      See 28 U.S.C. § 2253(c)(1)(B)

(2000); Slack, 529 U.S. at 484.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2